Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thomke et al (US 2014/0162210).
Thomke et al disclose a dental prosthesis system having a first part (dental implant 5) and a second part (abutment 6) comprised of a ceramic zirconium oxide (paragraph [0018]) wherein the ceramic is sintered (paragraph [0019]) and wherein each part has corner radii (45 first part implant 5 and 71 second part abutment 6).  Thomke et al disclose that the first part (dental implant 5) corner radii 45 are formed by a machining/milling tool 1 having a width of 
    PNG
    media_image1.png
    450
    446
    media_image1.png
    Greyscale

 In regard to the limitations of lines 12-13 as to particular tools/abrasive intended to be used to form at least one corner radii, it is noted the Thomke et al corner radii is produced by an abrasive milling disk/tool 1 – the particular abrasive  on the milling disk fails to impose any objective structural distinction between the claimed dental system and that of Thomke et al.
In regard to claim 4, note Figures 4, 9B, 10A, 10B which illustrate corner 45 having at least a portion of which is sloped at 45 degrees.  In regard to claim 6, note abutment stem 72.  In 

Response to Applicant’s Remarks
	In response to the rejection based on Thomke et al applicant quotes from paragraph [0063] and argues that the Thomke et al grinding disk width 10 is .35 mm which would give a radius greater than the claimed less than or equal to .15 mm.  The examiner is not persuaded.  As pointed in the 12/22/2021 Office Action, Thomke et al disclose in the preceding paragraph [0062] that the “disc width 10 for example measures 0.2 to 4 mm or 0.2 to 3 mm or in particular 0.3 to 2 mm, 0.2 to 1 mm or 0.4 to 0.8mm or in particular 0.5 to 0.7 mm.”   The ranges of disc width disclosed by Thomke et al would provide for a range of radii “less than or equal” to the 0.15 mm required by claim 1.

Prior Art
	Applicant’s information disclosure statement of January 8, 2021 has been considered and an initialed copy enclosed herewith.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712